DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (US 2013/0162955 A1; Okamoto).  
As of claim 1, Okamoto (an embodiment) teaches a laser device (coherent light source apparatus) [fig 10] [0038], comprising: a laser light source Ls [fig 10] [0100]; a collimating lens Es [fig 10] [0100] that collimates the light output from the laser light source Ls [fig 10]; and a diffuser plate Gs [fig 10] that diffuses the light from the laser light source before collimating (first light emission region (Gs) is formed by a radiant section of the diffusing light which exists on a surface of a semiconductor chip in a semiconductor laser light source unit (Ls) whose light source is made up of one or two or more semiconductor lasers) [0100].
As of claim 2, Okamoto (an embodiment) teaches the diffuser plate Gs [fig 10] is a cover member that covers the output surface of the laser light source Ls [fig 10] (Gs is formed at the output side of Ls).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2013/0162955 A1; Okamoto). 
Okamoto (an embodiment) teaches the invention as cited above except for a projection type image display device, comprising; the laser device and an optical system for projecting light output from the laser device.
Okamoto (one form of projector) teaches a projection type image display device [fig 17], comprising; the laser device SjA [fig 17] and an optical system FmA, Ej1A [fig 17] for projecting light output (to Tj) [fig 17] from the laser device SjA [fig 17].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection type image display device, comprising; the laser device and an optical system for projecting light output from the laser device as taught by Okamoto (one form of projector) to the laser device as disclosed by Okamoto (an embodiment) to avoid a problem that the uniformity of light to be projected is deteriorated due to a speckle (Okamoto; [0027]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2013/0162955 A1; Okamoto) in view of Viswanathan et al. (US 20140085610 A1; Viswanathan). 
Okamoto (an embodiment) teaches the invention as cited above except for a sensing device, comprising: the laser device; an optical system that irradiates an object with light from the laser device; and a sensor that detects light from the object.
Viswanathan teaches a laser projector [fig 1] having a sensing device 180 (photodetector) [fig 1] [0024], comprising: the laser device 164 [fig 1]; an optical system [0019] that irradiates an object 128 [fig 1] with light from the laser device 164 [fig 1]; and a sensor 180 [fig 1] that detects light from the object [0024].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sensing device, comprising: the laser device; an optical system that irradiates an object with light from the laser device; and a sensor that detects light from the object as taught by Viswanathan to the laser device as disclosed by Okamoto (an embodiment) in order for the timing of the reflected light be compared to the timing of the raster scan to determine the location of the reflector relative to the image painted by raster scan (Viswanathan; [0024]).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Okamoto et al. (US 2013/0162955 A1; Okamoto) teaches a coherent light source apparatus. For example, when a coherent light source (Sc) shown in FIG. 1 is a semiconductor laser, a radiant section of diverging light, which exists on a surface of a semiconductor chip accommodated inside the semiconductor laser package, can be substantially treated as a point light source, so that this can be used as a first light emission region (Gs). The first optical system (Eu), which is made up of a lens etc., receives an input of light flux (Bs) from the first light emission region (Gs), and is arranged so that a second light emission region (Gu) may be formed near a deflection point of a downstream light deflection unit (Md) as a projection region to the first light emission region (Gs). That is, the light deflection unit (Md) deflects the light flux (Bu) in connection with formation of the second light emission region (Gu), at the deflection point near the second light emission region (Gu). A second optical system (Ef), which is made up of a lens etc., is arranged so as to receive an input of the light flux (Bd) deflected by the light deflection unit (Md), and to form a third light emission region (Gf) as an image, which is conjugate to the second light emission region (Gu), near an incident end (Pmi) of a downstream light mixing unit (Fm). However, as described above, what is meant by the second light emission region (Gu) and the third light emission region (Gf) being conjugate to each other, is that the third light emission region (Gf) is formed as an output image by an image formation function of the second optical system (Ef), whose input image is an image of the second light emission region (Gu). Light flux (Bf) from the second optical system (Ef) is inputted into a light mixing unit (Fm) through the incident end (Pmi), wherein angle and position components of the incident light are mixed inside the light mixing unit (Fm), and light flux (Bmo) is outputted from an emission end (Pmo). In the outputted light flux (Bmo), as a result of multiple interferences caused by mixture of the angle and position components of incident light, a spotty or patchy pattern of the speckle projected on an illumination face becomes fine so that a characteristic in which it becomes difficult to be seen, is given to the light flux (Bmo). Okamoto does not anticipate or render obvious, alone or in combination, when the spread angle of the light output from the laser light source in the first direction is L.sub.x, and the spread angle in the second direction orthogonal to the first direction is L.sub.y, and the spread angle of the light passing through the diffuser plate in the first direction is θ.sub.x and the spread angle of the second direction is θ.sub.y, the following inequalities, θ.sub.x/L.sub.x<1.55 and θy/L.sub.y<1.55, are satisfied.
As of claim 4, the closest prior art Okamoto et al. (US 2013/0162955 A1; Okamoto) teaches a coherent light source apparatus. For example, when a coherent light source (Sc) shown in FIG. 1 is a semiconductor laser, a radiant section of diverging light, which exists on a surface of a semiconductor chip accommodated inside the semiconductor laser package, can be substantially treated as a point light source, so that this can be used as a first light emission region (Gs). The first optical system (Eu), which is made up of a lens etc., receives an input of light flux (Bs) from the first light emission region (Gs), and is arranged so that a second light emission region (Gu) may be formed near a deflection point of a downstream light deflection unit (Md) as a projection region to the first light emission region (Gs). That is, the light deflection unit (Md) deflects the light flux (Bu) in connection with formation of the second light emission region (Gu), at the deflection point near the second light emission region (Gu). A second optical system (Ef), which is made up of a lens etc., is arranged so as to receive an input of the light flux (Bd) deflected by the light deflection unit (Md), and to form a third light emission region (Gf) as an image, which is conjugate to the second light emission region (Gu), near an incident end (Pmi) of a downstream light mixing unit (Fm). However, as described above, what is meant by the second light emission region (Gu) and the third light emission region (Gf) being conjugate to each other, is that the third light emission region (Gf) is formed as an output image by an image formation function of the second optical system (Ef), whose input image is an image of the second light emission region (Gu). Light flux (Bf) from the second optical system (Ef) is inputted into a light mixing unit (Fm) through the incident end (Pmi), wherein angle and position components of the incident light are mixed inside the light mixing unit (Fm), and light flux (Bmo) is outputted from an emission end (Pmo). In the outputted light flux (Bmo), as a result of multiple interferences caused by mixture of the angle and position components of incident light, a spotty or patchy pattern of the speckle projected on an illumination face becomes fine so that a characteristic in which it becomes difficult to be seen, is given to the light flux (Bmo). Okamoto does not anticipate or render obvious, alone or in combination, when the spread angle of the light output from the laser light source in the first direction is L.sub.x, and the spread angle in the second direction orthogonal to the first direction is L.sub.y, and the spread angle of the light passing through the diffuser plate in the first direction is θ.sub.x and the spread angle of the second direction is θ.sub.y, and the diffusion angle of the diffuser plate is θ.sub.d, and θ.sub.d/L.sub.x is a, θ.sub.x/L.sub.x is b, θ.sub.d/L.sub.y is c, and θ.sub.y/L.sub.y is d, the following inequalities, 0.0641×a.sup.2+0.0321×a+0.9<b<0.0641×a.sup.2+0.0321×a+1.09, and 0.0641×c.sup.2+0.0321×c+0.9<d<0.0641×c.sup.2+0.03×c+1.09, are satisfied.
As of claim 5, the closest prior art Okamoto et al. (US 2013/0162955 A1; Okamoto) teaches a coherent light source apparatus. For example, when a coherent light source (Sc) shown in FIG. 1 is a semiconductor laser, a radiant section of diverging light, which exists on a surface of a semiconductor chip accommodated inside the semiconductor laser package, can be substantially treated as a point light source, so that this can be used as a first light emission region (Gs). The first optical system (Eu), which is made up of a lens etc., receives an input of light flux (Bs) from the first light emission region (Gs), and is arranged so that a second light emission region (Gu) may be formed near a deflection point of a downstream light deflection unit (Md) as a projection region to the first light emission region (Gs). That is, the light deflection unit (Md) deflects the light flux (Bu) in connection with formation of the second light emission region (Gu), at the deflection point near the second light emission region (Gu). A second optical system (Ef), which is made up of a lens etc., is arranged so as to receive an input of the light flux (Bd) deflected by the light deflection unit (Md), and to form a third light emission region (Gf) as an image, which is conjugate to the second light emission region (Gu), near an incident end (Pmi) of a downstream light mixing unit (Fm). However, as described above, what is meant by the second light emission region (Gu) and the third light emission region (Gf) being conjugate to each other, is that the third light emission region (Gf) is formed as an output image by an image formation function of the second optical system (Ef), whose input image is an image of the second light emission region (Gu). Light flux (Bf) from the second optical system (Ef) is inputted into a light mixing unit (Fm) through the incident end (Pmi), wherein angle and position components of the incident light are mixed inside the light mixing unit (Fm), and light flux (Bmo) is outputted from an emission end (Pmo). In the outputted light flux (Bmo), as a result of multiple interferences caused by mixture of the angle and position components of incident light, a spotty or patchy pattern of the speckle projected on an illumination face becomes fine so that a characteristic in which it becomes difficult to be seen, is given to the light flux (Bmo). Okamoto does not anticipate or render obvious, alone or in combination, when the spread angle of the light output from the laser light source in the first direction is L.sub.x, and the spread angle in the second direction orthogonal to the first direction is L.sub.y, and the diffusion angle of the diffuser plate is θ.sub.d, the following inequalities, 0<θ.sub.x/L.sub.x<2.95 and 0<θ.sub.y/L.sub.y<2.95, are satisfied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art KURASHIGE (US 20160150225 A1) teaches a projector includes: an optical element including first and second regions and which diffuses light that has entered the regions; an irradiation device for irradiating the first and second regions with light in a time-divisional manner; a polarization control unit disposed on a plane which is conjugate to a plane on which the optical element is disposed; and a spatial light modulator disposed in a light path from the optical element to the polarization control unit and which is illuminated with light that has been diffused by the first and second regions. The polarization control unit is configured to control the polarization state of light so that light that has been diffused by the first region becomes light of a first polarization component, and light that has been diffused by the second region becomes light of a second polarization component which differs from the first polarization component;
- Prior Art Kruschwitz et al. (US 20030039036 A1) teaches a display apparatus, which includes a laser light source for emitting a light beam; a beam expander for expanding the light beam; a spatial light modulator; beam shaping optics for shaping the expanded laser beam to provide uniform illumination of the spatial light modulator, the beam shaping optics including a fly's eye integrator having an array of lenslets; and a moving diffuser located in the laser beam between the laser light source and the spatial light modulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882